DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Zhang, et al. application filed with the Office on 28 April 2021.

Claims 1-22 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
 The meaning of a particular claim term may be defined by implication, that is, according to the usage of the term in the context in the specification (MPEP §2111.01 IV A).  In the present claims, the acronyms “HRP”, “PEGDGE”, and “AFB1” are recited, however, they are not defined within the instant claims, per se.  The instant disclosure gives specific meanings for each of the acronyms: horseradish peroxidase, poly(ethylene glycol) diglycidyl ether, and aflatoxin, respectively.  This is the interpretation each of the acronyms will be given during examination.  However, it is suggested that the first instance of each acronym in the claims to include the actual identity of the elements for which each acronym stands.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to instant claim 6, the claim is drawn dependent to instant claim 1, and recites the limitation, “a sequence of the biological target”.  However, the identity of the biological target as being or belong to a classification of elements having sequences (e.g., comprising nucleotides or amino acids) has not be established within the instant claims.  Thus, the claimed biological target could be a substance which does not have a sequence (e.g., aflatoxin AFB1).  Therefore, claim 6 is rejected for being indefinite for failing to particularly point out and distinctly claim the subject matter.

As to instant claim 12, the claim is drawn dependent to instant claim 1, and recites the limitation, “a sequence of the biological target”.  However, the identity of the biological target as being or belong to a classification of elements having sequences (e.g., comprising nucleotides or amino acids) has not be established within the instant claims.  Thus, the claimed biological target could be a substance which does not have a sequence (e.g., aflatoxin AFB1).  Therefore, claim 12 and all claims dependent therefrom are rejected for being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim 20 recites the biological target is recited to be AFB1 (an aflatoxin ), and is drawn dependent to claim 12. However, claim 12 recites “a sequence of the biological target”.  AFB1 does not include “a sequence”.  Therefore, claim 20 is rejected for being indefinite for failing to particularly point out and distinctly claim the subject matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The entire recited limitation is already incorporated into instant independent claim 12, from which claim 17 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to De Lumley-woodyear, et al. (US 2002/0081588 A1; hereinafter, “Lumley”).

Regarding claim 1, Lumley discloses sensor and method of its production and use in the electrochemical detection of nucleic acid sequences (Abstract; which reads upon the currently claimed, “[a] method for the detection of biological targets”).  Lumley teaches an array of oligonucleotide labeled-sensors ([0034]), which comprises working electrodes ([0050]), and counter and reference electrodes ([0056]; which reads upon the limitation, “providing a biosensor comprising an electrochemical cell comprising a reference electrode, a working electrode, and a counter electrode in a shared volume”).  Additionally, Lumley teaches redox polymer deposited on the working electrode ([0061]; Figure 15C; which reads on “the working electrode having fixed to its surface a redox polymer”). Lumley further teaches a first probe oligonucleotide (Figure 15C; which reads upon “immobilizing a target-specific capture aptamer on the working electrode”).  Lumley teaches use of blocking buffers, detergents such as TWEEN, and other known methods may be used to reduce the nonspecific binding of the probe oligonucleotide ([0095]; which reads on the limitation, “adding an electrolyte solution to the shared volume”).  Lumley also teaches  electrodes were immersed in hybridization solutions containing either 4xl0-7 M complementary pd(A)25-30-HRP or 4xl0-7 M non-complementary pd(G)18-20-HRP. The solutions were stirred and maintained at 4° C. In addition to the HRP-labeled oligonucleotide, the solutions contained 5x10-2 M TRIS HCl; 1M NaCl; 0.2% TWEEN 20; 0.1 mM EDTA; and 4x10-2 M of an unbound but active HRP residue from the labeling of the oligonucleotide. This unbound HRP did not contribute to the catalytic current (through non-specific absorption). After 20 minutes, the electrodes were removed from the hybridization solution, rinsed by dipping in buffer, transferred to a thermostated (25° C.) electrochemical cell containing 5 ml buffer and poised at 0.0V vs. Ag/AgCl. The electrodes were allowed to stabilize for 2 minutes, then 1 mM hydrogen peroxide was injected and the change in the catalytic electroreduction current was monitored ([0135]; which reads on the recited “applying a voltage across the working electrode and the counter electrode; adding to the electrolyte solution in the shared volume a sample solution suspected of containing the biological target and a solution containing an HRP-labeled oligonucleotide having a nucleotide sequence that is complimentary to a sequence of the capture aptamer; measuring a reduction current in the electrochemical cell.”).

Regarding claim 2, Lumley teaches a polyacrylamide-poly(l-vinylimidazole) redox polymer ([0123]).

Regarding claim 3, Lumley teaches the PAA-PVI-Os redox polymer was electrophoretically deposited from a 0.1 mg/mL de-ionized water solution onto 1-4 microelectrodes and the 3 mm diameter macroelectrode while the ensemble of these electrodes was shorted ([0123]).

Regarding claim 4, Lumley teaches specific examples of useful crosslinkers include poly( ethylene glycol) diglycidyl ether (PEGDGE) ([0075]).

Regarding claim 5, Lumley teaches an electrochemical cell with a pair of 10 micrometer diameter glassy carbon working microelectrodes, a silver/silver chloride Bioanalytical Systems reference electrode, and a platinum wire counter electrode ([0050]).

Regarding claim 6, Lumley teaches a second probe oligonucleotide complementary to a sample sequence, which includes a catalyst (Figure 15C), wherein oligonucleotides labeled with HRP ([0132]).

Regarding claims 7 and 8, Lumley teaches hybridization solutions containing either 4xl0-7 M complementary pd(A)25-30-HRP or 4xl0-7 M non-complementary pd(G)18-20-HRP and the electrodes were allowed to stabilize for 2 minutes, then 1 mM hydrogen peroxide was injected and the change in the catalytic electroreduction current was monitored ([0135]).

Regarding claims 12 and 17, Lumley discloses sensor and method of its production and use in the electrochemical detection of nucleic acid sequences (Abstract; which reads upon the currently claimed, “[a] biosensor).  Lumley teaches an array of oligonucleotide labeled-sensors ([0034]), which comprises working electrodes ([0050]), and counter and reference electrodes ([0056]; which reads upon the limitation, “a reference electrode, a working electrode, and a counter electrode in a shared volume”).  Additionally, Lumley teaches redox polymer deposited on the working electrode ([0061]; Figure 15C; which reads on “the working electrode having fixed to its surface a redox polymer”). Lumley teaches use of blocking buffers, detergents such as TWEEN, and other known methods may be used to reduce the nonspecific binding of the probe oligonucleotide ([0095]; which reads on the limitation, “an electrolyte solution in the shared volume and in communication with the reference electrode, the working electrode and the counter electrode”).  Lumley teaches a computer controlled CH Instruments Model 720 low noise bipotentiostat with CH Instruments software ([0134]; which reads on “a voltage source for applying a voltage across the working electrode and the counter electrode”). Lumley also teaches electrodes were immersed in hybridization solutions containing either 4xl0-7 M complementary pd(A)25-30-HRP or 4xl0-7 M non-complementary pd(G)18-20-HRP ([0135]; which reads on the recited “a solution containing an HRP-labeled oligonucleotide having a nucleotide sequence that is complimentary to a sequence of the biological target”).

Regarding claim 13,Lumley teaches a polyacrylamide-poly(l-vinylimidazole) redox polymer ([0123]).

Regarding claim 14, Lumley teaches the PAA-PVI-Os redox polymer was electrophoretically deposited from a 0.1 mg/mL de-ionized water solution onto 1-4 microelectrodes and the 3 mm diameter macroelectrode while the ensemble of these electrodes was shorted ([0123]).

Regarding claim 15, Lumley teaches specific examples of useful crosslinkers include poly( ethylene glycol) diglycidyl ether (PEGDGE) ([0075]).

Regarding claim 16, Lumley teaches an electrochemical cell with a pair of 10 micrometer diameter glassy carbon working microelectrodes, a silver/silver chloride Bioanalytical Systems reference electrode, and a platinum wire counter electrode ([0050]).

Regarding claims 18 and 19, Lumley teaches hybridization solutions containing either 4xl0-7 M complementary pd(A)25-30-HRP or 4xl0-7 M non-complementary pd(G)18-20-HRP and the electrodes were allowed to stabilize for 2 minutes, then 1 mM hydrogen peroxide was injected and the change in the catalytic electroreduction current was monitored ([0135]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lumley in view of a US Patent Application Publication to Kim, et al. (US 2017/0219572 A1; hereinafter, “Kim”).

Regarding claims 9 and 11, Lumley teaches the limitations of instant claim 1, as outlined above.
Lumley does not teach the biological target is AFB1, or the target-specific capture aptamer comprises the disclosed SEQ.ID.No. 2.
However, Kim discloses an aptamer sensor, wherein is taught sensing by use of an AFB1 aptamer (Sequence 2 of Sequence Listing).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the taught AFB1 aptamer of Kim to as the target-specific capture aptamer of the invention disclosed by Lumley because detection of aflatoxin is important to inform treatment of those who have had exposure to said toxin.

Regarding claims 20 and 22, Lumley teaches the limitations of instant claim 12, as outlined above.
Lumley does not teach the biological target is AFB1, or the target-specific capture aptamer comprises the disclosed SEQ.ID.No. 2.
However, Kim discloses an aptamer sensor, wherein is taught sensing by use of an AFB1 aptamer (Sequence 2 of Sequence Listing).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the taught AFB1 aptamer of Kim to as the target-specific capture aptamer of the invention disclosed by Lumley because detection of aflatoxin is important to inform treatment of those who have had exposure to said toxin.

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Lumley reference is considered the closest prior art to the present claims; however, Lumley does not teach or suggest the HRP-labeled oligonucleotide comprises the recited SEQ.ID.No 1, as required by each of claims 10 and 21.  Further, search of the prior art did not located a prior art reference which taught of suggested the sequence of instant SEQ.ID.No 1 that would render either claims 10 and 21 anticipated or obvious.  However, instant claim 21 is rejected under 35 USC 112(b), as outlined above.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
3 December 2022